Exhibit 10.3

EXECUTION VERSION

SIXTH AMENDMENT TO MASTER LEASE

This SIXTH AMENDMENT TO MASTER LEASE (the “Amendment”) is entered into as of
February 14, 2020 (the “Effective Date”), by and between MGP Lessor, LLC, a
Delaware limited liability company (together with its permitted successors and
assigns, “Landlord”), and MGM Lessee, LLC, a Delaware limited liability company
(together with its permitted successors and assigns, “Tenant”). Capitalized
terms used in this Amendment and not otherwise defined herein shall have the
meanings set forth in the Master Lease (as hereinafter defined).

RECITALS

A. Landlord and Tenant have entered into that certain Master Lease dated as of
April 25, 2016, as amended by that certain (i) First Amendment to Master Lease
dated as of August 1, 2016, (ii) Second Amendment to Master Lease dated as of
October 5, 2017, (iii) Third Amendment to Master Lease dated as of January 29,
2019, (iv) Fourth Amendment to Master Lease dated as of March 7, 2019 and
(v) Fifth Amendment to Master Lease dated as of April 1, 2019 (as so amended,
the “Master Lease”),

B. Landlord and Tenant desire to amend the Master Lease by removing the Mandalay
Bay Hotel and Casino (including Mandalay Place) located at 3950 (and 3930) Las
Vegas Blvd. South, Las Vegas, Clark County, NV (“Mandalay Bay”) from the Leased
Property demised pursuant to the Master Lease.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

Amendment

1.1 Removal of Mandalay Bay from Leased Property. Landlord and Tenant hereby
agree that from and after the Effective Date, (i) Mandalay Bay shall be deleted
from the “List of Facilities” set forth on Exhibit A to the Master Lease,
(ii) the legal description of Mandalay Bay described in Schedule I attached
hereto is hereby deleted from Part I of Exhibit B to the Master Lease,
(iii) Mandalay Bay shall no longer constitute a portion of the Leased Property,
and shall not be a Facility, for all purposes under the Master Lease, and
(iv) each of the Operating Subleases subleasing any portion of Mandalay Bay
shall no longer be in effect.

1.2 Rent; Refund for Prepaid Rent. From and after the Effective Date, the Rent
due under the Master Lease shall be reduced by an aggregate amount of
$133,000,000 per annum (“Mandalay Annual Rent Payment”), comprised of
$120,400,000 per annum of Base Rent and $12,600,000 per annum of Percentage
Rent. Accordingly, (a) the amount of Eight Hundred Fifty Five Million Five
Hundred Sixty Thousand Eight Hundred Eighty Dollars ($855,560,880) set forth in
the definition of “Base Rent” is hereby replaced with the amount of Seven
Hundred Thirty Five Million One Hundred Sixty Thousand Eight Hundred Eighty
Dollars ($735,160,880), and (b) the amount of Ninety Million Five Hundred
Thousand Dollars ($90,500,000) set forth in



--------------------------------------------------------------------------------

the definition of “Percentage Rent” is hereby replaced with the amount of
Seventy Seven Million Nine Hundred Thousand Dollars ($77,900,000). All financial
calculations under the Master Lease for any period (including, without
limitation, for any period prior to the Effective Date and including, without
limitation, for purposes of computing Percentage Rent and the Adjusted Revenue
to Rent Ratio and for purposes of Section 23.3. of the Master Lease) shall be
calculated as if Mandalay Bay had never been included in the Master Lease. On
the Effective Date, Landlord shall refund to Tenant, by wire transfer of
immediately available funds in accordance with wire transfer instructions
provided by Tenant to Landlord in writing, an amount equal to that portion of
the Mandalay Annual Rent Payment that has been prepaid to Landlord by Tenant for
any period from and after the Effective Date (with any portion of the Mandalay
Annual Rent Payment paid during the month in which the Effective Date occurs to
be pro rated for such month based on the number of actual days in such month).

1.3 Identified Subleases. From and after the Effective Date, all Identified
Subleases relating to Mandalay Bay shall no longer be included in the definition
of “Identified Subleases” under the Master Lease.

1.4 Gaming Licenses. The gaming licenses relating to Mandalay Bay shall be
deleted from the description of gaming licenses set forth on Exhibit D to the
Master Lease.

ARTICLE II

Reaffirmation of Guaranty

2.1 Reaffirmation of Guaranty. By executing this Amendment, Guarantor
acknowledges and agrees that Tenant’s obligations under the Master Lease have
been modified by this Amendment and therefore Guarantor’s Obligations (as
defined in the Guaranty) have been modified by this Amendment. Guarantor hereby
reaffirms the Guaranty and Guarantor’s Obligations thereunder, as modified by
this Amendment.

ARTICLE III

Intentionally Omitted

ARTICLE IV

Miscellaneous

4.1 No Further Amendment. The Master Lease shall remain in full force and
effect, unmodified, except as expressly set forth herein.

4.2 Governing Law. Subject to Section 41.5 of the Master Lease, this Amendment
shall be governed by, and construed and enforced in accordance with, the
internal laws of the State of New York without regard to conflicts of laws
principals.

4.3 Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be a valid and binding original, but all of which together
shall constitute one and the same instrument.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Sixth Amendment to Master Lease has been executed by
Landlord and Tenant as of the date first written above.

LANDLORD:

 

MGP Lessor, LLC, a Delaware limited liability company By:   /s/ Andy Chien  
Name: Andy Chien   Title:   Chief Financial Officer and Treasurer

TENANT:

 

MGM Lessee, LLC, a Delaware limited liability company By:   /s/ Andrew Hagopian
III   Name: Andrew Hagopian III   Title:   Assistant Secretary

 

Guarantor executes this Amendment solely for purposes of the acknowledgement and
reaffirmation of Guaranty contained in Article II hereof.

 

GUARANTOR:

 

MGM Resorts International By:   /s/ Andrew Hagopian III   Name: Andrew Hagopian
III   Title:   Chief Corporate Counsel & Assistant Secretary